EXHIBIT 10.1
FNB DIRECTOR FORM
INDEMNIFICATION AGREEMENT
     INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of
                    , 2008 between F.N.B. Corporation, a Florida corporation
(“FNB”) and                                          (the “Indemnitee”):
Recitals:
     WHEREAS, many experienced candidates are becoming increasingly reluctant to
serve on the board of directors of publicly held corporations unless the
corporations provide adequate protection through insurance and indemnification
agreements against claims and actions against such directors arising out of
their service to and activities on behalf of such corporations; and
     WHEREAS, the current difficulties in the marketplace generally of obtaining
adequate insurance coverage and uncertainties relating to indemnification
arising from recent decisions of the Court of Chancery of the State of Delaware
have increased the difficulty of attracting and retaining such directors; and
     WHEREAS, the Board of Directors of FNB has determined that the inability to
retain their current directors because of potential liability considerations
would be detrimental to the best interests of FNB and its shareholders and that
FNB should act to assure its directors that such protection will remain
available in the future; and
     WHEREAS, it is reasonable, prudent and necessary for FNB to indemnify its
directors to the fullest extent permitted by applicable law, subject only to the
limited exceptions contained in this Agreement, so that its directors will
continue to serve FNB free from undue concern that they will not be so
indemnified.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, FNB and the Indemnitee, intending to be legally bound hereby,
covenant and agree as follows:
     1. Indemnification. In consideration of the Indemnitee’s continued service
as a director of FNB, FNB shall indemnify the Indemnitee to the fullest extent
permitted by applicable law in effect on the date hereof or as such laws may
from time to time be amended in furtherance of such indemnification, subject
only to the limited exceptions set forth in this Agreement or as required by
law.

 



--------------------------------------------------------------------------------



 



     2. Proceedings Other Than an Action by or in the Right of FNB. The
Indemnitee shall be entitled to the indemnification rights provided in this
Section 2 if the Indemnitee is a party to or is threatened to be made a party to
any Proceeding, as defined in Section 17 of this Agreement, other than an action
by or in the right of FNB , by reason of the fact that the Indemnitee is or was
a director, officer, employee, agent or fiduciary of FNB or is or was serving at
the request of FNB as a director, officer, employee, agent or fiduciary of any
other corporation, partnership, limited liability company, joint venture, trust
or other enterprise or entity or by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section 2, the Indemnitee
shall be indemnified against reasonable costs and expenses, including attorneys’
fees, judgments, damages, penalties, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection with such
Proceeding, including, but not limited to, the investigation, defense or appeal
thereof, if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of FNB , and,
with respect to any criminal Proceeding, the Indemnitee had no reasonable cause
to believe his conduct was unlawful.
     3. Actions by or in the Right of FNB . The Indemnitee shall be entitled to
the indemnification rights provided in this Section 3 if the Indemnitee is a
person who was or is made a party or is threatened to be made a party to any
Proceeding brought by or in the right of FNB to procure a judgment in its favor
by reason of the fact that the Indemnitee is or was a director, officer,
employee, agent or fiduciary of FNB or is or was serving at the request of FNB
as a director, officer, employee, agent or fiduciary of any other corporation,
partnership, limited liability company, joint venture, trust or other enterprise
or entity by reason of anything done or not done by the Indemnitee in any such
capacity. Pursuant to this Section 3, the Indemnitee shall be indemnified
against reasonable costs and expenses, including attorneys’ fees, actually and
reasonably incurred by the Indemnitee in connection with such Proceeding,
including, but not limited to, the investigation, defense, settlement or appeal
thereof, if the Indemnitee acted in good faith and in a manner the Indemnitee
reasonably believed to be in or not opposed to the best interests of FNB ,
except that indemnification is not authorized where there has been an
adjudication of liability as to the Indemnitee, unless a court determines in
view of all of the circumstances, that such person is fairly and reasonably
entitled to indemnity for such expenses.
     4. Indemnification for Costs and Expenses of Successful Party.
Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has served as a witness on behalf of FNB or has been successful on
the merits or otherwise, including, without limitation, the dismissal of a
Proceeding without prejudice, in defense of any Proceeding referred to in
Sections 2 or 3 of this Agreement, or in defense of any claim, issue or matter
therein, the Indemnitee shall be indemnified against reasonable costs and
expenses, including attorneys’ fees, actually and reasonably incurred by the
Indemnitee or on the Indemnitee’s behalf in connection therewith.

-2-



--------------------------------------------------------------------------------



 



     5. Partial Indemnification. If the Indemnitee is only partially successful
in the defense, investigation, settlement or appeal of any Proceeding described
in Sections 2 or 3 of this Agreement, and as a result is not entitled under
Section 6 of this Agreement to indemnification by FNB for the reasonable costs
and expenses, including attorneys’ fees, judgments, penalties, fines and amounts
paid in settlement actually and reasonably incurred by the Indemnitee, FNB shall
nevertheless indemnify the Indemnitee pursuant to Section 6 to the extent the
Indemnitee has been partially successful.
     6. Determination of Entitlement to Indemnification. When seeking
indemnification under any section of this Agreement, the Indemnitee shall submit
a written request for indemnification to FNB . Such request shall include
documentation or information that is reasonably available to the Indemnitee and
reasonably necessary for FNB to make a determination of the Indemnitee’s
entitlement to indemnification. Determination of the Indemnitee’s entitlement to
indemnification pursuant to this Agreement shall be determined by: (a) the Board
of Directors of FNB by a majority vote of a quorum consisting of Disinterested
Directors as defined in Section 17 of this Agreement; (b) if such a quorum is
not obtainable or, even if obtainable, if the Board of Directors of FNB by the
majority vote of Disinterested Directors so directs, by Independent Counsel as
defined in Section 17 of this Agreement in a written opinion to such Board of
Directors, a copy of which shall be delivered to the Indemnitee or (c) by the
shareholders of FNB. Such Independent Counsel shall be selected by FNB’s Board
of Directors and shall be reasonably acceptable to the Indemnitee. Upon failure
of FNB’s Board of Directors so to select such Independent Counsel or upon
failure of the Indemnitee so to accept, such Independent Counsel shall be
selected by the Chairman of the law firm of Duane Morris LLP. Such determination
of entitlement to indemnification shall be made not later than 60 days after
receipt by FNB of a written request for indemnification. Any reasonable costs or
expenses, including attorneys’ fees, incurred by the Indemnitee in connection
with a request for indemnification under this Agreement shall be borne by FNB
provided that it is ultimately determined that the Indemnitee is entitled to
indemnification. If the person making such determination shall determine that
the Indemnitee is entitled to indemnification as to part, but not all, of the
application for indemnification, such person shall reasonably prorate such
partial indemnification among such claims, issues or matters.
     7. Presumptions and Effect of Certain Proceedings. The Secretary of FNB or
other officer designated by FNB’s Board of Directors, shall, promptly upon
receipt of the Indemnitee’s request for indemnification, advise FNB’s Board of
Directors in writing, or such other person or persons empowered to make the
determination as provided in Section 6 of this Agreement, that the Indemnitee
has made such request for indemnification. Upon making such request for
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder, and FNB shall have the burden of proof in the making
of any determination contrary to such presumption. If the person or persons so
empowered to make such determination shall fail to make the requested
indemnification within 60 days

-3-



--------------------------------------------------------------------------------



 



after receipt by FNB of such request, the requisite determination of entitlement
to indemnification shall be deemed to have been made and the Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification. The termination of any Proceeding described in
Sections 2 or 3 of this Agreement by judgment, order, settlement or conviction,
or upon a plea of nolo contendere or its equivalent, shall not, of itself:
(a) create a presumption that the Indemnitee did not act in good faith and in a
manner that the Indemnitee reasonably believed to be in or not opposed to the
best interests of FNB and, with respect to any criminal Proceeding, that the
Indemnitee had reasonable cause to believe that his or her conduct was unlawful
or (b) otherwise adversely affect the rights of the Indemnitee to
indemnification except as may be expressly provided herein.
     8. Advancement of Expenses and Costs. Subject to the exceptions set forth
in Section 10, all reasonable costs and expenses incurred by the Indemnitee,
including attorneys’ fees, retainers and advances of disbursements required of
the Indemnitee, in defending a Proceeding shall be paid by FNB in advance of the
final disposition of such Proceeding at the request of the Indemnitee within
20 days after the receipt by FNB of a statement or statements from the
Indemnitee requesting such advance or advances from time to time. The
Indemnitee’s entitlement to such costs and expenses shall include those costs
and expenses incurred in connection with any proceeding by the Indemnitee
seeking an adjudication pursuant to this Agreement. Such statement or statements
shall reasonably evidence the costs and expenses incurred by the Indemnitee in
connection therewith and shall include or be accompanied by a written
undertaking by or on behalf of the Indemnitee to repay such amount if it is
ultimately determined that the Indemnitee is not entitled to be indemnified
against such costs and expenses by FNB as provided by this Agreement or
otherwise.
     9. Remedies of the Indemnitee in Cases of Determination Not to Indemnify or
to Advance Expenses. In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if payment has not
been timely made following a determination of entitlement to indemnification
pursuant to Sections 6 and 7 of this Agreement, or if expenses are not advanced
pursuant to Section 8 of this Agreement, the Indemnitee shall be entitled to a
final adjudication in an appropriate court of the Commonwealth of Pennsylvania
or any other court of competent jurisdiction of the Indemnitee’s entitlement to
such indemnification or advance. Such judicial proceeding shall be made de novo,
and the Indemnitee shall not be prejudiced in seeking further relief by reason
of a determination, if so made, that the Indemnitee is not entitled to
indemnification. If a determination is made or deemed to have been made pursuant
to the terms of Section 6 of this Agreement that the Indemnitee is entitled to
indemnification, FNB shall be bound by such determination and shall be precluded
from asserting that such determination has not been made or that the procedure
by which such determination was made is not valid, binding and enforceable. FNB
further agrees to stipulate in any such proceeding that FNB is bound by all the
provisions of this Agreement and is precluded from making any assertion to

-4-



--------------------------------------------------------------------------------



 



the contrary. If the court shall determine that the Indemnitee is entitled to
any indemnification hereunder, FNB shall pay all reasonable costs and expenses,
including attorneys’ fees, actually incurred by the Indemnitee in connection
with such adjudication, including, but not limited to, any appellate
proceedings.
     10. Exceptions and Modifications to Indemnification.
          (a) Notwithstanding any other provision to the contrary set forth in
this Agreement, unless otherwise determined by the Board of Directors of FNB by
a majority vote of the Disinterested Directors, the Indemnitee shall not be
entitled to indemnification or advancement of expenses from FNB under this
Agreement in any of the following circumstances: (i) any Proceeding initiated by
or on behalf of the Indemnitee against FNB other than a Proceeding brought
solely to seek the remedies set forth in Section 9 for a Proceeding not
initiated by the Indemnitee, or any counterclaim, cross-claim, affirmative
defense or similar claim of FNB in connection with such Proceeding or (ii) any
Proceeding initiated by FNB against the Indemnitee other than as provided in
Section 3 of this Agreement.
          (b) Notwithstanding any other provision to the contrary set forth in
this Agreement, in the event that any insurance policy obtained by FNB would
provide coverage for any liability, cost or expense for which indemnification or
advancement of expenses is sought by the Indemnitee under this Agreement, the
provisions of this Agreement shall be modified to the extent necessary to
conform this Agreement to the requirements of such insurance policy so as to
provide coverage to the Indemnitee to the fullest extent possible, including but
not limited to, any requirement relating to incurring defense costs and
retaining legal counsel.
     11. Other Rights to Indemnification. The indemnification and advancement of
costs and expenses, including attorneys’ fees, provided by this Agreement shall
not be deemed exclusive of any other rights to which the Indemnitee may now or
in the future be entitled under any provision of FNB’s Certificate of
Incorporation or ByLaws or any agreement, vote of shareholders or Disinterested
Directors, provision of law or otherwise.
     12. Attorneys’ Fees and Other Expenses to Enforce Agreement. In the event
that the Indemnitee is subject to or intervenes in any Proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication to enforce the Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, if the Indemnitee prevails in whole or in part in
such Proceeding, the Indemnitee shall be entitled to recover from FNB and shall
be indemnified by FNB against, any actual expenses for attorneys’ fees and
disbursements reasonably incurred by the Indemnitee.

-5-



--------------------------------------------------------------------------------



 



     13. Successors and Assigns. This Agreement shall be binding upon FNB and
its successors and assigns and shall inure to the benefit of the Indemnitee and
the Indemnitee’s spouse, assigns, heirs, devisees, executors, administrators or
other legal representatives.
     14. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever: (a) the validity,
legality and enforceability of the remaining provisions of this Agreement,
including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable, shall not in any way be
affected or impaired thereby and (b) to the fullest extent possible, the
provisions of this Agreement, including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that are not themselves invalid, illegal or
unenforceable, shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
     15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement.
     16. Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction of this Agreement.
     17. Definitions and Interpretations. For purposes of this Agreement:
          (a) The term “Corporation” shall include any constituent corporation,
including any constituent of a constituent, absorbed in a consolidation or
merger that, if its separate existence continued, would have had power and
authority to indemnify its directors, so that any person who is or was a
director of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
shall stand in the same position under the provisions of this Agreement with
respect to the resulting or surviving corporation as such person would have with
respect to such constituent corporation if its separate existence had continued.
          (b) The term “Disinterested Director” shall mean a director of FNB who
is not or was not a party to a Proceeding in respect of which indemnification is
being sought by the Indemnitee.
          (c) The term “fines” shall include any penalties and any excise or
similar taxes assessed on a person with respect to an employee benefit plan.
          (d) The term “Independent Counsel” shall mean any person who, under
the applicable standards of professional conduct then prevailing, would not have
a conflict of

-6-



--------------------------------------------------------------------------------



 



interest in representing either FNB or the Indemnitee in an Proceeding to
determine the Indemnitee’s right to indemnification under this Agreement.
          (e) The term “other enterprise” shall include employee benefit plans,
including but not limited to, any employee benefit plans of FNB .
          (f) The term “Proceeding” shall mean any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative in nature, including any counterclaim.
          (g) Service by the Indemnitee “at the request of FNB “ shall include,
but is not limited to, any service that imposes duties on, or involves services
by, the Indemnitee with respect to an employee benefit plan, its participants or
beneficiaries, including acting as a fiduciary thereof.
          (h) A person who acted in good faith and in a manner such person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of FNB “ as referred to in Sections 2 and 3 of
this Agreement.
          (i) Service by the Indemnitee as a partner, trustee, manager or member
of management or similar committee of a partnership, joint venture, trust or
limited liability company, or as a director, officer, manager, partner, trustee
or manager of an entity that is a partner, trustee, member or joint venturer,
shall be considered service as a director or officer of the partnership, joint
venture, trust, limited liability company or other enterprise.
     18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by all of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed to
or shall constitute a waiver of any other provisions hereof, whether or not
similar, nor shall such waiver constitute a continuing waiver.
     19. Notice by the Indemnitee. The Indemnitee agrees promptly to notify FNB
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any matter that may be
subject to indemnification covered hereunder, either civil, criminal or
investigative.
     20. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed or if (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

-7-



--------------------------------------------------------------------------------



 



          If to the Indemnitee, to the address set forth on the signature page
to this Agreement.
          If to FNB to:
F.N.B. Corporation
One F.N.B. Boulevard
Hermitage, PA 16148
Attention: Robert V. New, Jr., President
                    and Chief Executive Officer
or to such other address as may have been furnished to the Indemnitee by FNB or
to FNB by the Indemnitee.
     21. Governing Law. FNB and the Indemnitee agree that this Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
Commonwealth of Pennsylvania.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

                  F.N.B. CORPORATION    
 
           
 
  By:        
 
           
 
      Robert V. New, Jr., President
and Chief Executive Officer    
 
                INDEMNITEE:    
 
           
 
                          Name (please print or type)    
 
           
 
                          Signature    
 
                Address:    
 
                     
 
           
 
                     

-8-